Citation Nr: 0408594	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-15 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence was submitted to reopen a 
previously denied claim of entitlement to service connection 
for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and R.D. and J.D.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1964 
and from July 1969 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's application to 
reopen his previously denied claim of entitlement to service 
connection for a low back disability, claimed as secondary to 
his service-connected bilateral knee disabilities, for 
failure to submit new and material evidence.

The veteran is currently service-connected for bilateral 
chondromalacia patellae with a 30 percent evaluation assigned 
to each knee and has a total rating for individual 
unemployability due to service-connected disabilities (TDIU).

At the veteran's RO hearing in November 2002 and at a video 
conference hearing before the undersigned Veterans Law Judge 
in September 2003, he presented oral statements indicating 
that he desired to reopen his previously denied claim of 
entitlement to VA compensation under the provisions of 
38 U.S.C. § 1151 for a low back disability resulting from 
treatment received at the VA Medical Center in Hot Springs, 
South Dakota, on June 30, 1993.  As this issue has not been 
adjudicated, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a final decision dated March 1994, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disability on a direct basis and as secondary to his 
service-connected bilateral knee disabilities on the merits.

2.  Additional evidence submitted in support of the veteran's 
request to reopen his previously denied claim of entitlement 
to service connection for a low back disability consists of 
his service medical records from his first period of active 
duty, VA medical records and examination reports dated 1993 - 
2002, lay witness statements dated November 2002 and March 
2003, the transcripts of his and his witnesses' oral hearing 
testimony presented before an RO hearing officer in November 
2002 and a Veterans Law Judge in September 2003, and his 
written contentions which present statements and theories of 
causation which have been previously considered by agency 
decisionmakers and which are cumulative and redundant.


CONCLUSION OF LAW

New and material evidence has not been received regarding the 
previously denied claim of entitlement to service connection 
for a low back disability on both a direct basis and as 
secondary to service-connected bilateral knee disabilities; 
that claim is not reopened.  38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. §§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The history of the veteran's claim shows that the veteran was 
granted service connection for a bilateral knee disability in 
an August 1972 rating decision.  In September 1993, he filed 
his original claim of entitlement to service connection for a 
low back disability as secondary to his knee disabilities.  
This claim was originally denied in an unappealed RO rating 
decision dated March 1994.  Evidence reviewed at the time of 
this original denial consisted of the veteran's service 
medical records for his second period of active duty (July 
1969 - January 1972) showing no treatment for, or diagnosis 
of any spine or musculoskeletal abnormalities relating to his 
low back throughout this period of service.  Also reviewed 
was a VA hospitalization summary report showing that he 
received treatment for knee and low back complaints during 
inpatient treatment from September 1993 - October 1993 and a 
notation indicating that his low back pain had increased due 
to his altered gait from his knee disability.  Pursuant to 
his claim, he was provided with a VA medical examination, the 
report of which shows a diagnosis of lumbosacral back pain 
and no opinion linking this diagnosis with the service-
connected knee disability.  The March 1994 RO decision 
determined that the veteran's low back disability was not 
directly related to his period of active duty or secondary to 
his service-connected knee disability and denied the claim.  
Notice of this determination and his appellate rights were 
sent to the veteran via correspondence from the RO dated 
April 1994.  The claims file indicates that the veteran 
failed to initiate a timely appeal and the March 1994 RO 
rating decision became final one year afterwards.

In October 2000, the veteran applied to reopen his claim for 
service connection for a low back disability.  In the time 
since the prior final denial of March 1994, evidence relating 
to his low back disability, which has been associated with 
his claims file, includes the following:

The veteran's service medical records for his first period of 
active duty (May 1960 - May 1964) which show no treatment or 
diagnosis of any spine or musculoskeletal abnormalities 
relating to his low back throughout this period of service.

Copies of VA treatment reports dated September 1993 - October 
1993 showing that the veteran received treatment for knee and 
low back complaints during this period and notations 
indicating that his low back pain had increased due to his 
altered gait from his knee disability

A July 1994 VA medical report showing that the veteran was 
treated for back and neck pain following a recent motor 
vehicle accident.  A subsequent treatment report dated 
December 1996 notes that his back pain had become 
significantly worse since the automobile accident of July 
1994.

The report of a January 1995 VA examination in which the 
examiner diagnosed the veteran with mild degenerative joint 
disease and osteoarthritis of the lumbosacral spine and 
stated, in pertinent part, that the veteran's low back 
symptoms were probably the result of normal aging changes and 
were unlikely to be the result of an altered gait from his 
knee disabilities.

Pursuant to his application to reopen his low back claim, the 
veteran was provided with a VA medical examination in July 
2002.  The report of this examination shows that the 
examining physician had reviewed the veteran's claims folder 
and pertinent medical history.  Following his evaluation of 
the veteran, the examiner expressed his opinion that it was 
less than likely that the veteran's service-connected knee 
problems caused his low back disability or aggravated his low 
back disability.  In a December 2002 addendum to this 
examination report, the examiner also expressed his opinion 
that, upon a second review of all the pertinent medical 
history contained in the claims file, he did not find any 
consistent description of an altered gait because of the 
veteran's bilateral knee disability and that the waddling 
gait observed in the records was more consistent with the 
veteran's obesity.  The physician reaffirmed his opinion that 
he believed it was less than likely that the veteran's 
service-connected knee problems caused his back disability or 
aggravated his back disability.

The transcripts of the veteran's oral hearing testimony 
presented before an RO hearing officer in November 2002 
(along with the oral testimony of his brothers, Mssrs. R.D. 
and J.D.), and before the undersigned Veterans Law Judge in a 
September 2003 video conference hearing, both state, in 
pertinent part, that the veteran's chronic low back problems 
did not begin until many years after service and that it was 
the veteran's belief that the back disability was causally 
related to his service-connected bilateral knee disabilities.  
He indicated that when he was employed as an insurance claims 
adjuster his job required him to travel from location to 
location to inspect damaged structures and assess their 
damage for the insurance companies.  This entailed having to 
carry a ladder from job site to job site and he indicated 
that his back was strong enough to handle this kind of 
regular load until around 1993.  

Lay witness statements from the veteran's brother and from 
one of his clients, a pastor who used the veteran to assess 
damage to his church,  respectively dated November 2002 and 
March 2003, indicate that the veteran once had been able to 
perform the strenuous physical tasks required of his job 
until around 1993.   

Analysis

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  The Board must address the issue 
of whether new and material evidence has been submitted 
because it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a).  Under that regulation, effective for claims such 
as the current one on appeal that was filed prior to August 
29, 2001, new and material evidence is defined as follows:

[E]vidence not previously submitted to agency 
decision-makers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant, and which by itself or in connection 
with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 
3.156(a)) (new and material evidence is defined 
differently for claims filed after August 29, 
2001).

The evidence of record has been reviewed in conjunction with 
the version of 38 C.F.R. § 3.156(a) as it existed prior to 
August 29, 2001, and a finding is made that new and material 
evidence has not been received which is sufficient to reopen 
the previously denied claim of service connection for a low 
back disability.  The service medical records for the 
veteran's first period of active duty (i.e., May 1960 - May 
1964) are not material to the claim as they do not show 
treatment for, or a diagnosis of a low back disability during 
service.  The VA medical reports dated September 1993 - 
October 1993 showing notations that the veteran's low back 
symptoms were aggravated by his altered gait from his knee 
disabilities are merely cumulative and redundant of the VA 
hospital summary from the same time period which had already 
been reviewed and assessed for its probative value in the 
prior final RO rating decision of March 1994.  The VA 
outpatient treatment reports of 1994 and 1996 showing 
treatment for back complaints following a motor vehicle 
accident do not establish a basis to reopen the claim at 
issue because they relate the back symptoms to an episode of 
intercurrent trauma completely unrelated to the veteran's 
military service.  The VA examination reports of January 1995 
and July 2002 (including the December 2002 addendum to the 
July 2002 report) are also isufficient as they include 
medical opinions that conclusively disassociate the veteran's 
low back disability from his service-connected bilateral knee 
disability.  Finally, the veteran's oral hearing testimonies 
and the oral testimonies and written statements of his 
witnesses are insufficient because the persons presenting 
these statements are not shown to be medical professionals 
and therefore lack the expertise to offer probative medical 
opinions linking his low back disability to his periods of 
military service or to his service-connected disabilities.  
See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In view of the aforementioned discussion, we therefore 
conclude that the evidence submitted with the veteran's 
October 2000 application to reopen his claim of entitlement 
to service connection for a low back disability is cumulative 
and redundant of the evidence of record at the time of the 
final denial on the merits in March 1994.  The evidence has 
failed to meet the standard of new and material evidence 
necessary to reopen his claim of entitlement to service 
connection for a low back disability, to include a low back 
disability secondary to a service-connected bilateral knee 
disability, for a de novo review.  See 38 C.F.R. § 3.156.


ORDER

New and material evidence having not been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a low back disability is denied.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



